                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION

WILLIAM CHARLES FREDERICK CASE NO. 6:17-CV-00828 SEC P
#730193
VERSUS                                    JUDGE MICHAEL J. JUNEAU


ST. MARY PARISH LAW       MAGISTRATE JUDGE WHITEHURST
ENFORCEMENT CENTER, ET AL
                                   JUDGMENT

      For the reasons contained in the Report and Recommendation of the

Magistrate Judge filed previously herein, noting the absence of objections thereto,

and concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS ORDERED, ADJUDGED AND DECREED that all claims against

defendants St. Mary Parish Law Enforcement Center, Sheriff Mark Hebert, Robyn

Landry, Staff Tulane University Medical, Sharlen Joseph, and Warden Dadabar be

DISMISSED WITH PREJUDICE as frivolous and for failure to state a claim on

which relief can be granted, under 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

      IT IS FURTHER ORDERED, ADJUDGED AND DECREED that

Plaintiff’s claims against Captain Green for knowing Plaintiff had a conflict with

another inmate yet refusing to move the inmate to another dorm, and for knowing

about Plaintiff’s complaints against Sharlen Joseph regarding mail, be DISMISSED
WITH PREJUDICE as frivolous and for failure to state a claim on which relief can

be granted, under 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 12th day of

March, 2020.


                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE
